Title: To Benjamin Franklin from Jean-Charles Fagnion, 23 July 1781
From: Fagnion, Jean-Charles
To: Franklin, Benjamin


Monsieur
de paris ce 23 juilliet 1781
Ge Ete che le menusiez qui a fait vobisau Et vocoint pour main former combien il prendrait pour tout la menuzeris d’une prêsce ordiner il madi quil les fezes paye depuis 150 l.t. jusca 200 l.t. qui est le prit le plu cher ge lhoneur dêttre avec le plus profon respec Monsieur Votre tres hunble serviteur
FAGNION
ladres du menusiez Vesron Rue du fouin st cevrein
 
Addressed: A Monsieur / Monsieur De franklin / Ecuyer et Ministre en Son hotel / A passy pes Paris
